Invesco Mortgage Capital Inc.
2009 Equity Incentive Plan
(Amended and Restated Effective May 3, 2019)


1. Purpose
The purpose of the Invesco Mortgage Capital Inc. 2009 Equity Incentive Plan (the
“Plan”) is to give Invesco Mortgage Capital, Inc., a Maryland corporation (the
“Company”) a competitive advantage in attracting, retaining and motivating
officers, employees, directors and/or consultants and to provide the Company,
Participating Companies, and any Affiliates with a long-term incentive plan
providing incentives directly linked to Stockholder value.
2. Effective Date and Term of Plan
The Plan was initially effective as of June 30, 2009, and was amended and
restated effective as of January 1, 2016. This amendment and restatement is
adopted by the Board on February 14, 2019 and is effective as of the date that
it is approved by the Stockholders of the Company (the “Effective Date”). This
amendment and restatement is effective with respect to Awards made on or after
May 3, 2019. Awards may be granted under the Plan until the date that is ten
years after the Effective Date, unless the Plan is discontinued earlier pursuant
to Section 14.
3. Types of Awards
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units and
Other Stock-Based Awards may be granted under the Plan.
4. Definitions
Except as otherwise specifically provided in an Award Agreement, each
capitalized word, term or phrase used in the Plan shall have the meaning set
forth in this Section 4 or, if not defined in this Section, the first place that
it appears in the Plan.
“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with, the Company; provided, however, that solely for
purposes of determining whether a Participant has a Termination of Service that
is a “separation from service” within the meaning of Section 409A of the Code,
an “Affiliate” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under Sections 414(b) or 414(c) of the Code.
“Applicable Exchange” means the New York Stock Exchange or such other securities
exchange as may at the applicable time be the principal market for the Shares.
“Award” means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit or Other Stock-Based Award granted pursuant to the terms of the Plan.
“Award Agreement” means a written document or agreement setting forth the terms
and conditions of a specific Award and any addendum thereto.



--------------------------------------------------------------------------------

“Beneficiary” means the person(s) or trust(s) entitled by will or the laws of
descent and distribution to receive any amounts payable or exercise any
applicable rights under the Participant’s Awards after the Participant’s death.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to a Participant, (i) if such Participant is a party
to an Individual Agreement at the time of the Termination of Service that
defines such term (or word(s) of similar meaning), the meaning given in such
Individual Agreement or (ii) if there is no such Individual Agreement or if it
does not define Cause (or word(s) of similar meaning):  (A) the Participant’s
plea of guilty or nolo contendere to, or conviction of, (1) a felony (or its
equivalent in a non-United States jurisdiction) or (2) other conduct of a
criminal nature that has or is likely to have a material adverse effect on the
reputation or standing in the community of the Company, Participating Company,
or any Affiliates, as determined by the Committee in its sole discretion, or
that legally prohibits the Participant from working for the Company,
Participating Company, or any Affiliates; (B) a breach by the Participant of a
regulatory rule that adversely affects the Participant’s ability to perform the
Participant’s employment duties to the Company, Participating Company, or any
Affiliates in any material respect; (C) the Participant’s failure, in each case
in any material respect, to (1) perform the Participant’s employment duties, (2)
comply with the applicable policies of the Company, Participating Company, or
any Affiliates, (3) follow reasonable directions received from the Company,
Participating Company, or any Affiliates or (4) comply with covenants contained
in any Individual Agreement or Award Agreement to which the Participant is a
party; or (D) with respect to Participants employed outside of the United
States, such other definition as may be codified under local laws, rules and
regulations.  With respect to a Participant’s termination of directorship,
“Cause” shall include only an act or failure to act that constitutes cause for
removal of a director under the Company’s bylaws.
“Change in Control” means any of the following events:


(i)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either (A) the then outstanding shares
of the Company (the “Outstanding Company Shares”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:  (1) any
acquisition directly from the Company; (2) any acquisition by the Company; (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (4)
any acquisition pursuant to a transaction which complies with clauses (A), (B)
and (C) of subsection (iii) below; or


(ii)
during any period of twelve (12) consecutive months, individuals who, as of
January 1, 2019, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to January 1, 2019 whose election,
or nomination for election by the Company’s Stockholders, was approved by a vote
of at least two-thirds (2/3) of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


(iii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (each, a “Corporate Transaction”), in
each case, unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Shares and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or other entity resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction of the Outstanding Company Shares and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan or related trust of the Company or of such corporation resulting
from such Corporate Transaction) beneficially owns, directly or indirectly,
twenty-five percent (25%) or more of, respectively, the then outstanding shares
of the corporation resulting from such Corporate Transaction or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Corporate
Transaction and (C) at least a majority of the members of the board of directors
of the corporation (or other governing board of a non-corporate entity)
resulting from such Corporate Transaction were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Corporate Transaction; or


(iv)
approval by the Stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, an event described above shall be a Change in
Control with respect to an Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code only if such
event is also a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A of the Code to the extent necessary to avoid
the imposition of any tax or interest or the inclusion of any amount in income
thereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department.  Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be appointed by the Board to act
as the Committee under the Plan.  If at any time there is no such Compensation
Committee or other committee or subcommittee appointed by the Board, the Board
shall be the Committee.  The Committee shall consist of two or more directors,
each of whom is intended to be, to the extent required by Rule 16b-3 of the
Exchange Act, a “non-employee director” as defined in Rule 16b-3 of the Exchange
Act and, to the extent required by Section 162(m) of the Code, an “outside
director” as defined under Section 162(m) of the Code.  Any member of the
Committee who does not meet the foregoing requirements shall abstain from any
decision regarding an Award and shall not be considered a member of the
Committee to the extent required to comply with Rule 16b-3 of the Exchange Act
or Section 162(m) of the Code.
“Disability” means, with respect to a Participant, (i) a “disability” (or words
of similar meaning) as defined in any Individual Agreement to which the
Participant is a party or (ii) if there is no such Individual Agreement or it
does not define “disability” (or words of similar meaning): (A) a permanent and
total disability as determined under the long-term disability plan applicable to
the Participant; (B) if there is no such plan applicable to the Participant,
“Disability” as determined by the Committee in its sole discretion; or (C) with
respect to Participants employed outside the United States, such other
definition as may be codified under local laws, rules and regulations.  The
Committee may require such medical or other evidence as it deems necessary to
judge the nature and permanency of the Participant’s condition.  Notwithstanding
the foregoing, with respect to an Incentive Stock Option, “Disability” shall
mean a “Permanent and Total Disability” as defined in Section 22(e)(3) of the
Code and, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, “Disability”
shall mean a “disability” as defined under Section 409A of the Code to the
extent necessary to avoid the imposition of any tax or interest or the inclusion
of any amount in income thereunder.
“Disaffiliation” means an Affiliate’s or business division’s ceasing to be an
Affiliate or business division for any reason (including, without limitation, as
a result of a public offering, or a spinoff or sale by the Company, of the stock
of the Affiliate or a sale of a business division of the Company).
“Eligible Individuals” means non-employee directors, officers, employees and
consultants of the Company or any of its Affiliates, including a Participating
Company, and prospective officers, employees and consultants who have accepted
offers of employment or consultancy from  a Company Affiliate or a Participating
Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.  Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.
“Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a Share on the Applicable Exchange on the date of measurement
or, if Shares are not traded on the Applicable Exchange on such measurement
date, then on the next preceding date on which Shares are traded, all as
reported by such source as the Committee may select.  If the Shares are not
listed on a national securities exchange, Fair Market Value shall be determined
by the Committee in its good faith discretion.



--------------------------------------------------------------------------------

“Good Reason” means, with respect to a Participant, during the 24-month period
following a Change in Control, actions taken by the Company, Participating
Company, or any Affiliates resulting in a material negative change in the
employment relationship of the Participant who is an officer or an employee
including, without limitation:


(i)
the assignment to the Participant of duties materially inconsistent with the
Participant’s position (including status, titles and reporting requirements),
authority, duties or responsibilities, or a material diminution in such
position, authority, duties or responsibilities, in each case from those in
effect immediately prior to the Change in Control;


(ii)
a material reduction of the Participant’s aggregate annual compensation,
including, without limitation, base salary and annual bonus opportunity, from
that in effect immediately prior to the Change in Control;


(iii)
a change in the Participant’s principal place of employment that increases the
Participant’s commute by 40 or more miles or materially increases the time of
the Participant’s commute as compared to the Participant’s commute immediately
prior to the Change in Control; or


(iv)
any other action or inaction that constitutes a material breach by the Company,
Participating Company, or any Affiliates of any Individual Agreement.

In order to invoke a Termination of Service for Good Reason, a Participant must
provide written notice to the Company, Participating Company, or any Affiliates
with respect to which the Participant is employed or providing services of the
existence of one or more of the conditions constituting Good Reason within
ninety (90) days following the Participant’s knowledge of the initial existence
of such condition or conditions, specifying in reasonable detail the conditions
constituting Good Reason, and the Company shall have thirty (30) days following
receipt of such written notice (the “Cure Period”) during which it may remedy
the condition.  In the event that the Company, Participating Company, or any
Affiliate fails to remedy the condition constituting Good Reason during the
applicable Cure Period, the Participant’s Termination of Service must occur, if
at all, within ninety (90) days following such Cure Period in order for such
termination as a result of such condition to constitute a Termination of Service
for Good Reason.
“Grant Date” means (i) the date on which the Committee by resolution selects an
Eligible Individual to receive a grant of an Award, establishes the number of
Shares to be subject to such Award and, in the case of an Option or Stock
Appreciation Right, establishes the exercise price of such Award or (ii) such
later date as the Committee shall provide in such resolution.
“Incentive Stock Option” means any Option that is designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code and otherwise meets the requirements to be an “incentive stock
option” set forth in Section 422 of the Code.
“Individual Agreement” means a written employment, consulting or similar
agreement between a Participant and the Company, Participating Company, or any
Affiliates.
“ISO Eligible Employees” means an employee of the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code) or parent
corporation (within the meaning of Section 424(e) of the Code), or Participating
Company.
“Manager” means Invesco Advisers, Inc. the Company’s manager.
“Nonqualified Option” means any Option that is not an Incentive Stock Option.
“Option” means an Incentive Stock Option or Nonqualified Option granted under
Section 8.
“Other Stock-Based Award” means an Award of Shares or any other Award that is
valued in whole or in part by reference to, or is otherwise based upon, Shares,
including (without limitation) unrestricted stock, dividend equivalents and
convertible debentures.
“Participant” means an Eligible Individual to whom an Award is or has been
granted and who has accepted the terms and conditions of the Plan as set forth
in Section 5(f) hereof.
“Participating Company” means the Company, the Subsidiaries, the Manager and any
of their respective Affiliates, which with the consent of the Board participates
in the Plan.
“Performance Goals” means the performance goals established by the Committee in
connection with the grant of Awards.  In the case of Qualified Performance-Based
Awards, (i) such goals shall be based on the attainment of specified levels of
one or more of the following objective measures with regard to the Company (or
an Affiliate, Participating Company, business division or other operational unit
of the Company):  operating revenues, annual revenues, net revenues, clients’
assets under management (“AUM”), gross sales, net sales, net asset flows,
revenue weighted net asset flows, cross selling of investment products across
regions and distribution channels, investment performance by account or weighted
by AUM (relative and absolute performance), investment performance ratings as
measured by recognized third parties, risk adjusted investment performance
(information ratio, Sharpe ratio),  expense efficiency ratios, expense
management, operating margin, adjusted operating margin, net revenue yield on
AUM, client redemption rates and new account wins and size of pipeline, market
share, customer service measures or indices, success of new product launches as
measured by revenues, asset flows, AUM and investment performance, profit
margin, operating profit margin, earnings (including earnings before taxes,
earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization), earnings per share, adjusted earnings per share,
diluted earnings per share, adjusted diluted earnings per share, earnings per
share growth, adjusted earnings per share growth, diluted earnings per share
growth, adjusted diluted earnings per share growth, operating income (including
pre-cash bonus operating income or pre-incentive operating income), adjusted
operating income (including pre-cash bonus adjusted operating income or
pre-incentive adjusted operating income), cash bonus expense, incentive expense,
pre- or after-tax income, net income, adjusted net income, free cash flow
(operating cash flow less capital expenditures), cash flow per share, return on
equity (or return on equity adjusted for goodwill), return on capital (including
return on total capital or return on invested capital), return on investment,
stock price appreciation, total Stockholder return (measured in terms of stock
price appreciation and dividend growth), cost control, business expansion or
consolidation, diversification of AUM by investment objectives, growth in global
position(AUM domiciled outside of United States), diversified distribution
channels, successful integration of acquisitions, market value of a business or
group based on independent third-party valuation) or change in working capital,
and (ii) such Performance Goals shall be set by the Committee within the time
period prescribed by Section 162(m) of the Code.



--------------------------------------------------------------------------------

“Performance Period” means that period established by the Committee during which
any Performance Goals specified by the Committee with respect to such Award are
to be measured.
 “Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 13.
“Restricted Stock” means an Award granted under Section 9.
“Restricted Stock Unit” means an Award granted under Section 10.
 “Restriction Period” means, with respect to Restricted Stock and Restricted
Stock Units, the period commencing on the date of such Award to which vesting
restrictions apply and ending upon the expiration of the applicable vesting
conditions and/or the achievement of the applicable Performance Goals (it being
understood that the Committee may provide that restrictions shall lapse with
respect to portions of the applicable Award during the Restriction Period).
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.
“Share” or “Shares” means common shares, par value $0.20 each, of the Company or
such other equity securities that may become subject to an Award.
“Stockholder” has the meaning set forth in the Maryland General Corporation Law.
“Stock Appreciation Right” means an Award granted under Section 8(b).
“Subsidiary” means any corporation, partnership, limited liability company or
other entity at least 50% of the economic interest in the equity of which is
owned, directly or indirectly, by the Company or by another subsidiary.
“Term” means the maximum period during which an Option, Stock Appreciation Right
or, if applicable, Other Stock-Based Award may remain outstanding as specified
in the applicable Award Agreement.
“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services (including as a director) for,
the Company, a Participating Company, and any Affiliates or, in the case of a
director, when a director no longer holds office as a director of the Company.  
For Participants employed outside the United States, the date on which such
Participant incurs a Termination of Service shall be the earlier of (i) the last
day of the Participant’s active service with the Company, a Participating
Company, and any Affiliates or (ii) the last day on which the Participant is
considered an employee of the Company, a Participating Company, and any 
Affiliates, as determined in each case without including any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.  Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company, a
Participating Company, and any Affiliates shall not be considered Terminations
of Service.  With respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, “Termination
of Service” shall mean a “separation from service” as defined under Section 409A
of the Code to the extent required by Section 409A of the Code to avoid the
imposition of any tax or interest or the inclusion of any amount in income
thereunder.  A Participant has a separation from service within the meaning of
Section 409A of the Code if the Participant terminates employment with the
Company, Participating Company and any Affiliates for any reason.  A Participant
will generally be treated as having terminated employment with the Company,
Participating Company, and any Affiliates as of a certain date if the
Participant and the Company, Participating Company, or Affiliate that employs
the Participant reasonably anticipate that the Participant will perform no
further services for the Company, Participating Company, or any Affiliate after
such date or that the level of bona fide services that the Participant will
perform after such date (whether as an employee or an independent contractor)
will permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the Participant has been providing services for fewer than 36
months); provided, however, that the employment relationship is treated as
continuing while the Participant is on military leave, sick leave or other bona
fide leave of absence if the period of leave does not exceed six months or, if
longer, so long as the Participant retains the right to reemployment with the
Company, Participating Company, or any Affiliate.



--------------------------------------------------------------------------------

5. Administration
(a) Committee.  The Plan shall be administered by the Committee.  The Committee
shall, subject to Section 13, have plenary authority to grant Awards pursuant to
the terms of the Plan to Eligible Individuals.  Among other things, the
Committee in its sole discretion shall have the authority, subject to the terms
and conditions of the Plan:


(i)
to select the Eligible Individuals to whom Awards may from time to time be
granted;


(ii)
to determine whether and to what extent Awards are to be granted hereunder;


(iii)
to determine the number of Shares to be covered by each Award granted hereunder;


(iv)
to determine the terms and conditions of each Award granted hereunder, based on
such factors as the Committee shall determine, and to approve the form of Award
Agreement and any related addendum;


(v)
to adopt sub-plans and special provisions applicable to Awards granted to
Participants employed outside of the United States, which sub-plans and special
provisions may take precedence over other provisions of the Plan, and to approve
the form of Award Agreement and any related addendum as may be applicable to
such Awards;


(vi)
subject to Sections 6(e), 8(d), 13 and 14, to modify, amend or adjust the terms
and conditions of any Award;


(vii)
to adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;


(viii)
to interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any Award Agreement relating thereto);


(ix)
subject to Section 13, to accelerate the vesting or lapse of restrictions of any
outstanding Award, based in each case on such considerations as the Committee
determines;


(x)
to decide all other matters to be determined in connection with an Award;


(xi)
to determine whether, to what extent and under what circumstances cash, Shares
and other property and other amounts payable with respect to an Award under the
Plan shall be deferred either automatically or at the election of the
Participant;


(xii)
to establish any “blackout” period that the Committee deems necessary or
advisable; and


(xiii)
to otherwise administer the Plan.

(b) Delegation of Authority.  To the extent permitted under applicable law and
Section 13, the Committee may delegate any of its authority to administer the
Plan to any person or persons selected by the Committee, including one or more
members of the Committee, and such person or persons shall be deemed to be the
Committee with respect to, and to the extent of, its or their authority.
(c) Procedures.


(i)
The Committee may act by a majority of its members and, except to the extent
prohibited by applicable law or the listing standards of the Applicable Exchange
and subject to Section 13, through any person or persons to whom it has
delegated its authority pursuant to Section 5(b).


(ii)
Any authority granted to the Committee may also be exercised by the independent
directors of the full Board.  To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

(d) Discretion of Committee and Binding Effect.  Any determination made by the
Committee or an appropriately delegated person or persons with respect to the
Plan or any Award shall be made in the sole discretion of the Committee or such
delegate, including, without limitation, any determination involving the
appropriateness or equitableness of any action, unless in contravention of any
express term of the Plan.  All decisions made by the Committee or any
appropriately delegated person or persons shall be final and binding on all
persons, including the Company, Participants and Eligible Individuals. 
Notwithstanding the foregoing, following a Change in Control, any determination
by the Committee as to whether “Cause” or “Good Reason” exists shall be subject
to de novo review.
(e)  Cancellation or Suspension.  Notwithstanding any other terms of the Plan
(other than Section 8(d)), an Award Agreement or an Award, the Committee or an
appropriately delegated person or persons, in its or their sole discretion,
shall have full power and authority to determine whether, to what extent and
under what circumstances any Award or any portion thereof shall be cancelled or
suspended and may cancel or suspend any Award or any portion thereof.  Without
in any way limiting the generality of the preceding sentence, the following are
examples, without limitation, of when all or any portion of an outstanding Award
to any Participant may be canceled or suspended:  (1) in the sole discretion of
the Committee or any appropriately delegated person or persons, a Participant
materially breaches (A) any duties of Participant’s employment (whether express
or implied), including without limitation Participant’s duties of fidelity, good
faith and exclusive service, (B) any general terms and conditions of
Participant’s employment such as an employee handbook or guidelines, (C) any
policies and procedures of the Company, Participating Company, or any Affiliates
applicable to the Participant, or (D) any other agreement regarding
Participant’s employment with the Company, Participating Company, or any
Affiliates, or (2) without the prior written explicit consent of the Committee
or any appropriately delegated person or persons (which consent may be granted
or denied in the sole discretion of the Committee or such person or persons), a
Participant, while employed by, or providing services to, the Company,
Participating Company, or any Affiliates, becomes associated with, employed by,
renders services to, or owns any interest in (other than any nonsubstantial
interest, as determined by the Committee or any appropriately delegated person
or persons in its or their sole discretion), any business that is in competition
with the Company, Participating Company, or any Affiliates or with any business
in which the Company, Participating Company, or any Affiliates has a substantial
interest, as determined by the Committee or any appropriately delegated person
or persons in its or their sole discretion.
(f) Award Agreements.  The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written (including electronic) Award
Agreement, which shall be delivered to the Participant receiving such Award
upon, or as promptly as is reasonably practicable following, the grant of such
Award.  Except (i) as otherwise specified by the Committee, in its sole
discretion, (ii) as otherwise provided in the Award Agreement, or (iii) in the
case of non-executive directors who are not required to sign or accept an Award,
an Award shall not be effective unless the Award Agreement is signed or
otherwise accepted by the Participant receiving the Award (including by
electronic signature or acceptance).  The Committee, in its sole discretion, may
deliver any documents related to an Award or Award Agreement by electronic
means.  Award Agreements may be amended only in accordance with Section 14.

--------------------------------------------------------------------------------



6. Shares Subject to Plan
(a) Plan Maximums.  Subject to adjustment as described in Section 6(e), the
maximum number of Shares that may be issued pursuant to Awards under the Plan
shall be 200,000.
(b) Individual and Award Limits.  Subject to adjustment as described in Section
6(e),


(i)
no Participant shall be granted Qualified Performance Based-Awards covering more
than 5,000 Shares during any calendar year;

(ii) the maximum number of Shares that may be issued pursuant to Options
intended to be Incentive Stock Options shall be 2,000 Shares; and
(c) Source of Shares.  Shares subject to Awards under the Plan may be authorized
but unissued Shares, Shares held by the Company as treasury shares or, if
required by local law, Shares delivered from a trust established pursuant to
applicable law.
(d) Rules for Calculating Shares Issued; No “Share Recycling” for Options or
Stock Appreciation Rights.  Shares that are subject to Awards granted under the
Plan shall be deemed not to have been issued for purposes of the Plan maximums
set forth in Section 6(a) and 6(b)(ii) to the extent that:


(i)
the Award is forfeited or canceled or the Award terminates, expires or lapses
for any reason without Shares having been delivered;


(ii)
the Award is settled in cash; or


(iii)
the Shares are withheld by the Company to satisfy all or part of any tax
withholding obligation related to an Award of Restricted Stock or an Award of a
Restricted Stock Unit.

Shares that are tendered or withheld by the Company in payment of the exercise
price of Options or Stock Appreciation Rights or to satisfy all or part of any
tax withholding obligation related to such an Option or Stock Appreciation Right
shall be counted as Shares that were issued.  For the avoidance of doubt, Shares
subject to an Option or a Stock Appreciation Right issued under the Plan that
are not issued in connection with the stock settlement of that Option or Stock
Appreciation Right upon its exercise shall not again become available for Awards
or increase the number of Shares available for grant.
(e) Adjustment Provision.


(i)
In the event of a merger, consolidation, stock rights offering, liquidation, or
similar event affecting the Company, a Participating Company, or any Affiliates
(each, a “Corporate Event”) or a stock dividend, stock split, reverse stock
split, separation, spinoff, Disaffiliation, reorganization, extraordinary
dividend of cash or other property, share combination, or recapitalization or
similar event affecting the capital structure of the Company (each, a “Share
Change”), the Committee or the Board shall make such equitable and appropriate
substitutions or adjustments to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (B) the
various maximum limitations set forth in Sections 6(a) and 6(b) upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of Shares or other securities subject to outstanding
Awards and (D) the exercise price of outstanding Awards.


(ii)
In the case of Corporate Events, such adjustments may include, without
limitation, (A) the cancellation of outstanding Awards in exchange for payments
of cash, securities or other property or a combination thereof having an
aggregate value equal to the value of such Awards, as determined by the
Committee or the Board in its sole discretion (it being understood that in the
case of a Corporate Event with respect to which Stockholders receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Committee that the value of an
Option or Stock Appreciation Right shall for this purpose be deemed to equal the
excess, if any, of the value of the consideration being paid for each Share
pursuant to such Corporate Event over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid), and (B) the substitution
of securities or other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards.




--------------------------------------------------------------------------------

(iii) In connection with any Disaffiliation, separation, spinoff, or other
similar event, the Committee or the Board may arrange for the assumption of
Awards, or replacement of Awards with new awards based on securities or other
property (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected Affiliate (or
Participating Company) or business division or by the entity that controls such
Affiliate (or Participating Company) or business division following such event
(as well as any corresponding adjustments to Awards that remain based upon
Company securities).  Such replacement with new awards may include revision of
award terms reflective of circumstances associated with the Disaffiliation,
separation, spinoff or other similar event.


(iv)
The Committee may, in its discretion, adjust the Performance Goals applicable to
any Awards to reflect any unusual or non-recurring events and other
extraordinary items, impact of charges for restructurings, discontinued
operations and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other Company filings with the Securities and
Exchange Commission; provided, however, that no such modification shall be made
if the effect would be to cause an Award that is intended to be a Qualified
Performance-Based Award to no longer constitute a Qualified Performance-Based
Award.  If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, Participating Company,
or the applicable Affiliate, business division or other operational unit of, or
the manner in which any of the foregoing conducts its business, or other events
or circumstances render the Performance Goals to be unsuitable, the Committee
may modify such Performance Goals or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable; provided, however, that no such modification shall be made if the
effect would be to cause an Award that is intended to be a Qualified
Performance-Based Award to no longer constitute a Qualified Performance-Based
Award.

(f) Section 409A.  Notwithstanding the foregoing:  (i) any adjustments made
pursuant to Section 6(e) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 6(e) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to Section 6(e) to the extent the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code at the Grant Date to be subject thereto.



--------------------------------------------------------------------------------

7. Eligibility and Participation
Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to ISO Eligible Employees.
8. Options and Stock Appreciation Rights
(a) Options.  An Option is a right to purchase a specified number of Shares at a
specified price that continues for a stated period of time.  Options granted
under the Plan may be Incentive Stock Options or Nonqualified Options, and the
Award Agreement for an Option shall indicate whether the Option is intended to
be an Incentive Stock Option or a Nonqualified Option.
(b) Stock Appreciation Rights.  A Stock Appreciation Right is a right to receive
upon exercise of the Stock Appreciation Right an amount in cash, Shares or both,
in value equal to the product of (i) the excess of the Fair Market Value of one
Share over the exercise price per Share subject to the applicable Stock
Appreciation Right, multiplied by (ii) the number of Shares in respect of which
the Stock Appreciation Right has been exercised.  The applicable Award Agreement
shall specify whether such payment is to be made in cash or Shares or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.
(c) Exercise Price; Not Less Than Fair Market Value.  The exercise price per
Share subject to an Option or Stock Appreciation Right shall be determined by
the Committee and set forth in the applicable Award Agreement, and shall not be
less than the Fair Market Value of a Share on the Grant Date, except as provided
under Section 6(e) or with respect to Options or Stock Appreciation Rights that
are granted in substitution of similar types of awards of a company acquired by
the Company, Participating Company, or an Affiliate or with which the Company,
Participating Company, or an Affiliate combines (whether in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, or otherwise) to preserve the intrinsic value
of such awards.
(d) Prohibition on Repricing; No Cash Buyouts.  Except as provided in Section
6(e) relating to adjustments due to certain corporate events, the exercise price
of outstanding Options or Stock Appreciation Rights may not be amended to reduce
the exercise price of such Options or Stock Appreciation Rights, nor may
outstanding Options or Stock Appreciation Rights be canceled in exchange for (i)
cash, (ii) Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original outstanding Options or Stock
Appreciation Rights or (iii) other Awards, unless in each case such action is
approved by the Company’s Stockholders.
(e) Prohibition on Reloads.  Options shall not be granted under the Plan in
consideration for and shall not be conditioned on delivery of Shares to the
Company in payment of the exercise price or any tax withholding obligation under
any other stock option, stock appreciation right or other Award.
(f) Term.  The Term of each Option and Stock Appreciation Right shall be fixed
by the Committee and set forth in the applicable Award Agreement but shall not
exceed ten (10) years from the Grant Date.



--------------------------------------------------------------------------------

(g) Vesting and Exercisability.  Except as otherwise provided herein, Options
and Stock Appreciation Rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee;
provided, however, that Options or Stock Appreciation Rights may not be
exercisable before the expiration of one year from the date the Option or Stock
Appreciation Right is granted.
(h) Termination of Service.  Except as provided in the applicable Award
Agreement, a Participant’s Options and Stock Appreciation Rights shall be
forfeited upon his or her Termination of Service.
(i) Method of Exercise and Payment.  Subject to the provisions of this Section 8
and the terms of the applicable Award Agreement, Options and Stock Appreciation
Rights may be exercised, in whole or in part, by giving written (including
electronic) notice of exercise specifying the number of Shares as to which such
Options or Stock Appreciation Rights are being exercised and paying, or making
arrangements satisfactory to the Company for the payment of, all applicable
taxes pursuant to Section 16(d).  In the case of the exercise of an Option, such
notice shall be accompanied by payment in full of the exercise price by (i)
certified or bank check (ii) delivery of unrestricted Shares of the same class
as the Shares subject to the Option already owned by the Participant (based on
the Fair Market Value of the Shares on the date the Option is exercised),
provided that the Shares have been held by the Participant for such period as
may established by the Committee to comply with applicable law or (iii) such
other method as the Committee shall permit in its sole discretion (including a
broker-assisted cashless exercise or netting of Shares).
(j) No Stockholder Rights.  Except as otherwise provided in the applicable Award
Agreement, a Participant shall have no right to dividends or any other rights as
a Stockholder with respect to Shares subject to an Option or Stock Appreciation
Right until such Shares are issued to the Participant pursuant to the terms of
the Award Agreement.
9. Restricted Stock
(a) Nature of Awards and Certificates.  Shares of Restricted Stock are actual
Shares that are issued to a Participant subject to forfeiture under certain
circumstances and shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration.
(b) Vesting.  The Committee shall, prior to or at the time of grant, condition
the grant or vesting of an Award of Restricted Stock upon (A) the continued
service of the Participant, (B) the attainment of Performance Goals or (C) the
attainment of Performance Goals and the continued service of the Participant. 
In the event that the Committee conditions the grant or vesting of an Award of
Restricted Stock upon the attainment of Performance Goals or the attainment of
Performance Goals and the continued service of the Participant, the Committee
may, prior to or at the time of grant, designate an Award of Restricted Stock as
a Qualified Performance-Based Award.  The conditions for grant or vesting and
the other provisions of Restricted Stock Awards (including, without limitation,
any applicable Performance Goals) need not be the same with respect to each
Participant.  Except with respect to the death, Disability or involuntary
termination (other than for Cause or unsatisfactory performance) of a
Participant, or the occurrence of a corporate transaction (including but not
limited to, a Change of Control) or special circumstances determined by the
Committee, an Award of Restricted Stock subject solely to the continued service
of an employee and/or the attainment of Performance Goals shall vest over a
period of not less than two years from the date of grant.



--------------------------------------------------------------------------------

(c) Restricted Shares Non-Transferrable.  Subject to the provisions of the Plan
and the applicable Award Agreement, during the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.
(d) Rights of a Stockholder.  Except as otherwise provided in this Section 9 or
in the applicable Award Agreement, the Participant shall have, with respect to
the Shares of Restricted Stock, all of the rights of a Stockholder of the
Company holding the class or series of Shares that is the subject of the
Restricted Stock, including, if applicable, voting and dividend rights.
(e) Dividends.  Except as otherwise provided in the applicable Award Agreement,
cash dividends with respect to the Restricted Stock will be currently paid to
the Participant and, subject to Section 16(e) of the Plan, dividends payable in
Shares shall be paid in the form of Restricted Stock of the same class as the
Shares with which such dividend was paid, held subject to the vesting of the
underlying Restricted Stock; provided, however, that no dividends shall be paid
with respect to Restricted Stock that is designated as a Qualified
Performance-Based Award unless and until the Committee has certified that the
applicable Performance Goals for such award have been met.  If any Shares of
Restricted Stock are forfeited, the Participant shall have no right to future
cash dividends with respect to such Restricted Stock, withheld stock dividends
or earnings with respect to such Shares of Restricted Stock.
(f) Delivery of Shares.  If and when any applicable Performance Goals are
satisfied and/or the Restriction Period expires without a prior forfeiture of
the Shares of Restricted Stock, unrestricted Shares shall be delivered to the
Participant as soon as administratively practicable.
(g) Termination of Service.  Except as otherwise provided in the applicable
Award Agreement, a Participant’s Shares of Restricted Stock shall be forfeited
upon his or her Termination of Service.
10. Restricted Stock Units
(a) Nature of Awards.  Restricted Stock Units represent a contractual obligation
by the Company to deliver a number of Shares, an amount in cash or a combination
of Shares and cash equal to the specified number of Shares subject to the Award,
or the Fair Market Value thereof, in accordance with the terms and conditions
set forth in the Plan and any applicable Award Agreement.
(b) Vesting.  The Committee shall, prior to or at the time of grant, condition
the grant or vesting of an Award of Restricted Stock Units upon (A) the
continued service of the Participant, (B) the attainment of Performance Goals or
(C) the attainment of Performance Goals and the continued service of the
Participant.  In the event that the Committee conditions the grant or vesting of
Restricted Stock Units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Committee may, prior to or at the time of grant, designate the Restricted
Stock Units as a Qualified Performance-Based Award.  The conditions for grant or
vesting and the other provisions of Restricted Stock Units (including, without
limitation, any applicable Performance Goals) need not be the same with respect
to each recipient.  Except with respect to the death, Disability or involuntary
termination (other than for Cause or unsatisfactory performance) of a
Participant, or the occurrence of a corporate transaction (including but not
limited to, a Change of Control) or special circumstances determined by the
Committee, an Award of Restricted Stock Units subject solely to the continued
service of an employee and/or the attainment of Performance Goals shall vest
over a period of not less than two years from the date of grant.



--------------------------------------------------------------------------------

An Award of Restricted Stock Units shall be settled as and when the Restricted
Stock Units vest or at a later time specified in the Award Agreement or in
accordance with an election of the Participant, if the Committee so permits,
that meets the requirements of Section 409A of the Code.
(c) Dividend Equivalents.  The Committee may, in its discretion, provide for
current or deferred payments of cash, Shares or other property corresponding to
the dividends payable on the Shares (subject to Section 16(e) below), as set
forth in an applicable Award Agreement; provided, however, that no such dividend
equivalents shall be paid with respect to Restricted Stock Units that are
designated as a Qualified Performance-Based Awards unless and until the
Committee has certified that the applicable Performance Goals for such award
have been met.
(d) Termination of Service.  Except as otherwise provided in the applicable
Award Agreement, a Participant’s Restricted Stock Units shall be forfeited upon
his or her Termination of Service.
(e) Payment.  Except as otherwise provided in the applicable Award Agreement,
Shares, cash or a combination of Shares and cash, as applicable, payable in
settlement of Restricted Stock Units shall be delivered to the Participant as
soon as administratively practicable after the date on which payment is due
under the terms of an Award Agreement.
(f) No Stockholder Rights.  Except as otherwise provided in the applicable Award
Agreement, a Participant shall have no rights as a Stockholder with respect to
Shares subject to Restricted Stock Units until such Shares are issued to the
Participant pursuant to the terms of the Award Agreement.
11. Other Stock-Based Awards
(a) Generally.  Other Stock-Based Awards may be granted under the Plan;
provided, that any Other Stock-Based Awards that are Awards of Shares that are
unrestricted shall only be granted in lieu of other compensation due and payable
to the Participant.
(b) Non-Employee Director Awards.  The amount and form of Awards granted to
non-employee directors shall be fixed from time to time by resolution of the
Committee. Except as otherwise provided in the applicable Award Agreement, such
Other Stock-Based Awards shall be fully vested and nonforfeitable as of the
Grant Date and subject to the Non-Executive Director Stock Ownership Policy.
12. Change in Control Provisions
The provisions of this Section 12 shall apply in the case of a Change in
Control, unless otherwise provided in the applicable Award Agreement or any
other provision of the Plan.
(a) Awards Not Assumed, Etc. in Connection with Change of Control.   Upon the
occurrence of a transaction that constitutes a Change in Control, if any Awards
are not assumed, converted or otherwise equitably converted or substituted in a
manner approved by the Committee, then such Awards shall vest immediately at 100
percent before the Change in Control.
(b) Awards Assumed, Etc. in Connection with Change of Control.   Upon the
occurrence of a transaction that constitutes a Change in Control, with respect
to any Awards that are assumed, converted or otherwise equitably converted or
substituted in a manner approved by the Committee, then, in the event of a
Participant’s Termination of Service during the twenty-four (24) month period
following such Change in Control, (x) by the Company other than for Cause or
unsatisfactory performance, or (y) by the Participant for Good Reason:
(i) each outstanding Award shall be deemed to satisfy any applicable Performance
Goals at 100 percent as set forth in the applicable Award Agreement;
(ii) any Options and Stock Appreciation Rights outstanding which are not then
exercisable and vested shall become fully exercisable and vested.  Any such
Option or Stock Appreciation Right held by the Participant as of the date of the
Change in Control that remain outstanding as of the date of such Termination of
Service may thereafter be exercised until the earlier of the third anniversary
of such Change in Control and the last date on which such Option or Stock
Appreciation Right would have been exercisable in the absence of this Section
12(b) (ii) (taking into account the applicable terms of any Award Agreement);
(iii) the restrictions and deferral limitations applicable to any Shares of
Restricted Stock shall lapse and such Shares of Restricted Stock shall become
free of all restrictions and become fully vested and transferable;


(iv)
all Restricted Stock Units shall be considered to be earned and payable in full,
and any deferral or other restriction shall lapse, and any Restriction Period
shall terminate, and such Restricted Stock Units shall be settled in cash or
Shares (consistent with the terms of the Award Agreement after taking into
account the effect of the Change in Control transaction on the Shares) as
promptly as is practicable; and


(v)
subject to Section 14, the Committee may also make additional adjustments and/or
settlements of outstanding Awards as it deems appropriate and consistent with
the Plan’s purposes.

(c) 409A Matters.  Notwithstanding the foregoing, if any Award to a Participant
who is subject to U.S. income tax is considered a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, this Section
12 shall apply to such Award only to the extent that its application would not
result in the imposition of any tax or interest or the inclusion of any amount
in income under Section 409A of the Code.
(d) Other.  In the event of a Change in Control, the Committee may in its
discretion and upon at least ten (10) days’ advance notice to the affected
Participants, cancel any outstanding Awards and pay to the holders thereof, in
cash or Shares, or any combination thereof, the value of such Awards based upon
the price per Share received or to be received by other Stockholders of the
Company as a result of the Change in Control.



--------------------------------------------------------------------------------

13. Qualified Performance-Based Awards; Section 16(b); Section 409A
(a) Qualified Performance-Based Awards.
(i) The provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Participant who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) in the
tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, that all
such Awards shall therefore be considered Qualified Performance-Based Awards,
and the Plan shall be interpreted and operated consistent with that intention. 
When granting any Award other than an Option or Stock Appreciation Right, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that (x) the recipient is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) with respect to such Award
and (y) the Committee wishes such Award to qualify for the Section 162(m)
Exemption, and the terms of any such Award (and of the grant thereof) shall be
consistent with such designation (including, without limitation, that all such
Awards be granted by a committee composed solely of “outside directors” (within
the meaning of Section 162(m) of the Code)).
(ii) The Committee shall determine whether the applicable Performance Goals for
a Qualified Performance-Based Award have been met with respect to a Participant
for a Performance Period and, if they have been met, shall so certify and
ascertain the amount of the applicable Qualified Performance-Based Award.  No
Qualified Performance-Based Awards will be paid or granted for a Performance
Period until such certification is made by the Committee.  The amount of such a
Qualified Performance-Based Award designed to qualify for the Section 162(m)
Exemption that is actually paid or granted to a Participant may be less than the
amount determined by the applicable Performance Goal formula, at the discretion
of the Committee, subject to the terms and conditions of the applicable Award
Agreement, and shall be paid to the Participant at the time set forth in the
applicable Award Agreement.
(iii) Performance Goals may be applied on a per share or absolute basis and
relative to one or more peer group companies or indices, or any combination
thereof, and may be measured pursuant to U.S. GAAP, non-GAAP or other objective
standards in a manner consistent with the Company’s established accounting
policies, all as the Committee shall determine at the time the Performance Goals
for a Performance Period are established.  In addition, to the extent consistent
with the requirements of the Section 162(m) Exemption, the Committee may provide
at the time Performance Goals are established for Qualified Performance-Based
Awards that the manner in which such Performance Goals are to be calculated or
measured may take into account, or ignore, capital costs, interest, taxes,
depreciation and amortization and other factors over which the Participant has
no (or limited) control including, but not limited to, restructurings,
discontinued operations, impairments, changes in foreign currency exchange
rates, extraordinary items, certain identified expenses (including cash bonus
expenses, incentive expenses and acquisition-related transaction and integration
expenses), the consolidation of investment products, other unusual non-recurring
items, industry margins, general economic conditions, interest rate movements
and the cumulative effects of tax or accounting changes.
(iv) No delegate of the Committee shall exercise authority granted to the
Committee to the extent that the exercise of such authority would cause an Award
designated as a Qualified Performance-Based Award not to qualify, or to cease to
qualify, for the Section 162(m) Exemption.
(b) Section 16(b).


(i)
The provisions of the Plan are intended to ensure that transactions under the
Plan are not subject to (or are exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act and shall be construed and interpreted in a
manner so as to comply with such rules.

(ii) Notwithstanding any other provision of the Plan to the contrary, if for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 of
the Exchange Act or Section 162(m) of the Code, such noncompliance with the
requirements of Rule 16b-3 of the Exchange Act and Section 162(m) of the Code
shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee.
(c) Section 409A.  It is the intention of the Company that any Award to a
Participant who is subject to U.S. income tax that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code shall
comply in all respects with the requirements of Section 409A of the Code to
avoid the imposition of any tax or interest or the inclusion of any amount in
income thereunder, and the terms of each such Award shall be interpreted,
administered and deemed amended, if applicable, in a manner consistent with this
intention.  Notwithstanding the foregoing, neither the Company, a Participating
Company, nor any of its Affiliates nor any of its or their directors, officers,
employees, agents or other service providers will be liable for any taxes,
penalties or interest imposed on any Participant, Beneficiary or other person
with respect to any amounts paid or payable (whether in cash, Shares or other
property) under any Award, including any taxes, penalties or interest imposed
under or as a result of Section 409A of the Code.  Notwithstanding any other
provision of the Plan to the contrary, with respect to any Award to any
Participant who is subject to U.S. income tax that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code:
(i)  any payments (whether in cash, Shares or other property) to be made with
respect to the Award upon the Participant’s Termination of Service that would
otherwise be paid within six months after the Participant’s Termination of
Service shall be accumulated (without interest, to the extent applicable) and
paid on the first day of the seventh month following the Participant’s
Termination of Service if the Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
uniform policy adopted by the Committee with respect to all of the arrangements
subject to Section 409A of the Code maintained by the Company, a Participating
Company and any Affiliates); and
(ii) any payment to be made with respect to an Award of Restricted Stock Units
shall be delivered no later than 60 days after the date on which payment is due
under the Award or as otherwise permitted under Treasury Regulations section
1.409A-3(g) for any portion of the payment subject to a dispute.



--------------------------------------------------------------------------------

14. Amendment and Discontinuance
(a) Amendment and Discontinuance of the Plan.  The Board or the Committee may
amend, alter or discontinue the Plan, but no amendment, alteration or
discontinuation shall be made which would materially impair the rights of a
Participant with respect to a previously granted Award without such
Participant’s consent, except such an amendment made to comply with applicable
law or Applicable Exchange rule or to prevent adverse tax or accounting
consequences to the Company or Participants.  Notwithstanding the foregoing, no
such amendment shall be made without the approval of the Company’s Stockholders
(i) to the extent such approval is required (A) by applicable law or Applicable
Exchange rule as in effect as of the date hereof or (B) under applicable law or
Applicable Exchange rule as may be required after the date hereof, (ii) to the
extent such amendment would materially increase the benefits accruing to
Participants under the Plan, (iii) to the extent such amendment would materially
increase the number of securities which may be issued under the Plan or to a
Participant or (iv) to the extent such amendment would materially expand the
eligibility for participation in the Plan.
(b) Amendment of Awards.  Subject to Section 8(d), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall materially impair the rights of any Participant with respect to
an Award without the Participant’s consent, except such an amendment made to
cause the Plan or Award to comply with applicable law, Applicable Exchange rule
or to prevent adverse tax or accounting consequences for the Participant or the
Company, a Participating Company, or any Affiliates.
15. Unfunded Status of Plan
It is currently intended that the Plan constitute an “unfunded” plan.  The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Shares or make payments; provided,
however, that unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.
16. General Provisions
(a) Conditions for Issuance.  The Committee may require each person purchasing
or receiving Shares pursuant to an Award to represent to and agree with the
Company in writing that such person is acquiring the Shares without a view to
the distribution thereof.  The certificates or book entry for such Shares may
include any legend or appropriate notation that the Committee deems appropriate
to reflect any restrictions on transfer, and the Committee may take such other
steps as it deems necessary or desirable to restrict the transfer of Shares
issuable under the Plan to comply with applicable law or Applicable Exchange
rules.  Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver Shares
under the Plan unless such issuance or delivery complies with all applicable
laws, rules and regulations, including the requirements of any Applicable
Exchange or similar entity and the Company has obtained any consent, approval or
permit from any federal, state or foreign governmental authority that the
Committee determines to be necessary or advisable.
(b) Additional Compensation Arrangements.  Nothing contained in the Plan shall
prevent the Company, Participating Company, or any Affiliate from adopting other
or additional compensation arrangements for its employees.



--------------------------------------------------------------------------------

(c) No Contract of Employment.  Neither the Plan nor any Award Agreement shall
constitute a contract of employment, and neither the adoption of the Plan nor
the granting of any Award shall confer upon any employee any right to continued
employment.  Neither the Plan nor any Award Agreement shall interfere in any way
with the right of the Company, a Participating Company, or any Affiliate to
terminate the employment of any employee at any time.
(d) Required Taxes; No Tax Gross Ups.  No later than the date as of which an
amount first becomes includible in the gross income of a Participant for
federal, state, local or foreign income or employment or other tax purposes with
respect to any Award under the Plan, such Participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Company, withholding obligations may be settled with Shares, including Shares
that are part of the Award that gives rise to the withholding requirement,
having a Fair Market Value on the date of withholding equal to the minimum
amount required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.  The obligations of the Company under
the Plan shall be conditional on such payment or arrangements, and the Company,
Participating Company, and any Affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise due to such
Participant.  The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Shares. Regardless of any arrangements made by the
Company, Participating Company, any Affiliate or the Committee with respect to
the withholding or other payment of any federal, state, local or foreign taxes
of any kind, the liability for all such taxes legally due from a Participant
remains the responsibility of the Participant.  By accepting an Award, a
Participant consents to the methods of tax withholding established by the
Committee or otherwise made or arranged by the Company.
(e) Limitation on Dividend Reinvestment and Dividend Equivalents.  Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 6 for such reinvestment or payment (taking into
account then outstanding Awards).  In the event that sufficient Shares are not
available for such reinvestment or payment, such reinvestment or payment shall
be made in the form of a grant of Restricted Stock Units equal in number to the
Shares that would have been obtained by such payment or reinvestment, the terms
of which Restricted Stock Units shall provide for settlement in cash and for
dividend equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 16(e).
(f) Rights of a Beneficiary.  Any amounts payable and any rights exercisable
under an Award after a Participant’s death shall be paid to and exercised by the
Participant’s Beneficiary, except to the extent prohibited by applicable law,
Applicable Exchange rule or the terms of an applicable Award Agreement.
(g) Affiliate Employees.  In the case of a forfeiture or cancellation of an
Award to an employee of any Affiliate, all Shares underlying such Awards shall
revert to the Company.
(h) Governing Law and Interpretation.  The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Georgia, without reference to principles of conflict of laws. 
The captions of the Plan are not part of the provisions hereof and shall have no
force or effect.
(i) Non-Transferability.  Awards under the Plan cannot be sold, assigned,
transferred, pledged or otherwise encumbered other than by will or the laws of
descent and distribution, except as provided in Section 6(e).
(j) Foreign Employees and Foreign Law Considerations.  The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are employed
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) tax, legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan.         Notwithstanding any other provision of the Plan, Awards to
Participants who are employed and/or otherwise subject to the laws of a
jurisdiction outside of the United States shall be subject to such terms and
conditions as the Committee shall establish and set forth in an applicable Award
Agreement, including any addendum thereto.
(k) Use of English Language.  The Plan, each Award Agreement, and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to an Award shall be written in English, unless otherwise determined by
the Committee.  If a Participant receives an Award Agreement, a copy of the Plan
or any other documents related to an Award translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the English version shall control.
(l) Recovery of Amounts Paid.  All Awards granted under the Plan shall be
subject to any policy established by the Committee under which the Company may
recover from current and former Participants any amounts paid or Shares issued
under an Award and any proceeds therefrom.  The Committee may apply such policy
to Awards granted before the policy is adopted to the extent required by
applicable law or Applicable Exchange rule or as otherwise provided by such
policy.
(m) Notices.  A notice or other communication to the Committee shall be valid
only if given in the form and to the location specified by the Committee.